

TECHNO-COMMERCIAL AGREEMENT


This AGREEMENT, executed at Romblon State University, Philippines, on this 5th
day of December, 2010, between:


CLENERGEN PHILIPPINES CORPORATION, a Philippine corporation organized under
Philippine laws with office address at Unit 311, The Annex, No. 24 Gen. Araneta
Street, San Antonio Village, Pasig City, Philippines, herein represented by its
President, MR. ANTONIO A. GIMENEZ and herein referred to as “CLENERGEN”


and


ROMBLON STATE UNIVERSITY, a Philippine State University duly organized and
existing under and by virtue of the laws of the Republic of the Philippines,
with office address at Odiongan, Romblon, represented herein by its President,
JETER S. SESPEÑE, hereinafter referred to as “RSU”



WHEREAS, both parties have signed a Memorandum of Agreement (MOA) dated June 9,
2010 otherwise known as Doc. No. 477, Page No. 96, Book No. V, Series of 2010 of
Notary Public Petroni F. Fradejas that creates the institutional relationships
between the Parties;


WHEREAS, the said MOA stipulated for the conduct of a biomass power feasibility
for Romblon Islands with RSU participating on the agronomy and agri-waste
inventory component of the study, among others;


WHEREAS, to enhance further the value of the abovementioned feasibility study,
the Parties have agreed to have RSU serve as the demonstration  forum of
Clenergen for its high yielding strain of bamboo (“bamboo”) , Clenergen’s
preferred biomass energy resource and Melia dubia, a fast growing species of
tree from the Neem Family.


WHEREAS, Clenergen has accepted the research proposal and is part of this
agreement as Annex “A”.

 
1

--------------------------------------------------------------------------------

 

NOW, THEREFORE, for the purpose above mentioned, the Parties agree on the
foregoing:


OBJECTIVES


General:
 
Development and enhancement of Agronomy technologies and biodiversity in the
mass propagation, cultivation and growing of biomass crops starting with bamboo
and Melia dubia


Specific:
 
Undertake initially the following specific project proposals:


 
1.
Project  1   Adaptability Trial of Bamboo and Melia dubia in the Philippines.

 
2.
Project  2 Yield Performance of a Bamboo , and Melia dubia

 
3.
Project  3 Yield Performance of Bamboo and Melia dubia Intercropped with other
cash crops.

 
4.
Project  4   Data base on Alternative Feedstock Materials for Biomass Gasifier.

 
Others:
 
 
1.
Develop, document and confirm agronomic protocols leading to the development of
best practices in the large scale cultivation of biomass plants covered by this
undertaking

 
2.
Develop and document intellectual property rights emanating from this Agreement

 
3.
.

 
4.
Replicate similar project arising from this agreement in other sites under the
guidance of Clenergen



Responsibilities of the Parties


Responsibilities of the RSU:


 
1.
On behalf of Clenergen, serve as the demonstration forum for the nursing,
propagation of bamboo and Melia dubia  in the Philippines;

 
2.
Allocate 3 Hectares of land on campus for conducting demonstration trials.

 
3.
Coordinate with Growmore on Bamboo nursing and growth of plantlets;

 
4.
Coordinate with Biomass2Biopower Limited on Melia dubia nursing and growth of
plantlets

 
5.
Respond to Bureau of Plant Industry’s requirements for bamboo per approved
import permit dated October 5, 2010;

 
6.
Apply for an import permit for Melia dubia.

 
7.
Submit the appropriate documents plus details to include, but not limited to the
following: Detailed budget of expenditures and timing of the expenditures.


 
2

--------------------------------------------------------------------------------

 

 
8.
Submit monthly status reports.  Conduct joint review of the project on a regular
basis and special review if deemed appropriate and necessary by Clenergen

 
9.
Maintain a record and log-book of the monthly activities and development on the
project

10.
Allow the use of the facilities and manpower of the RSU

11.
Allow duly authorized officers and personnel of Clenergen to have access into
the project premises and records at reasonable hours and with prior notice from
Clenergen

12.
Ensure the completion of projects in accordance with the terms of reference and
timelines provided.

13.
To prepare the terminal report at the completion of the project

14.
To allow Clenergen to undertake activities that is consistent with the
provisions of this Agreement.



Responsibilities of Clenergen:


 
1.
To provide the funding required as per attached budget.  Through a Trust Fund
created especially for project and shall be released on progress billing basis
and/or as per instruction of Clenergen.  It is understood that Clenergen has
full control regarding the usage of the funds.

 
2.
To provide assistance of Clenergen Agronomy Experts when deemed necessary to
enhance the value of the project

 
3.
To cover any and all cost associated with the registration of intellectual
property rights/patents  resulting from the research project, including the
establishment of trademark

 
4.
To review project as it progresses and come up with schemes to enhance whatever
business values that will be generated

 
5.
To provide supervision to facilitate the completion of specific projects

 
6.
Sign attached Non-Disclosure Agreement

 
Other Provisions:
 
 
1.
Intellectual Property rights generated from this project shall be the property
of Clenergen

 
 
2.
All commercial activities arising from this Agreement will be handled by
Clenergen

 
 
3.
This agreement and all subsequent agreements shall be subject to the provisions
of the Memorandum of Agreement mentioned in the Premises including the attached
NDA.

 
 
4.
In case of conflict between the provisions of this Agreement and the provisions
of agreement for specific project to be entered into by the herein, the Parties
agree towards its amicable settlement

  
 
5.
This Agreement has a term of one(1) year and may be terminated earlier by
Clenergen at its option in its sole judgment the potential commercial
contribution of the research project will not justify the future additional
cost.  If such event happens, Clenergen will turnover by way of assignment every
and all assets, physical and intellectual unto RSU who may at RSU’s option,
decide to continue with the research project.  Likewise, this agreement may be
renewed or extended, subject to terms mutually agreed by the Parties.

 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS whereof each of the parties hereto has caused this Agreement to be
executed the day and year written below and shall form part of the Clenergen-RSU
MOA dated June 9, 2010.



CLENERGEN PHILIPPINES CORPORATION
 
ROMBLON STATE UNIVERSITY
By:
   
By:
       
/s/Antonio A. Gimenez
   
/s/Jeter S. Sespene
ANTONIO A. GIMENEZ
   
JETER S. SESPEÑE
President
   
President

 
SIGNED IN THE PRESENCE OF:
 
/s/Mark LM Quinn
MARK LM QUINN
Executive Chairman
Clenergen Corporation US


 
4

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT



Republic of the Philippines
)
 
) S.S.



BEFORE ME, a Notary Public for and in ______________, on this _____ day of
_________________, personally appeared the following: 



Name
CTC No. /Passport No.
Date/Place Issued



Jeter S. Sespene, Ph.D.
Antonio A. Gimenez


all known to me to be the same persons who executed the foregoing instrument and
they acknowledged to me that the same is their free and voluntary act and deed. 


            The foregoing instrument is an Agreement consisting of four (4)
pages, including this page on which the Acknowledgment is written, the parties
and their witnesses having affixed their signatures on all pages.  


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal at
the place and on the date first above written. 


Doc. No.  _____ ;
Page No. _____ ;
Book No. _____ ;
Series of 2010

 
5

--------------------------------------------------------------------------------

 


ANNEX “A”



Bambusa sp. as Energy Crop: Study on Integrated Program for Acclimatization,
Testing, Production, and Utilization of high yielding strain of Bamboo
(“Bamboo”) in Adpudlos, Romblon, Philippines



Proponents:   Romblon State University


Point Persons:


Dr. Jeter S. Sespene – Program Director


Dr. Merian C. Mani – Deputy Program Director


Ms. Selvanayaki Nanjappan –Acting for and on behalf of
Dr. N. Barathi of Growmore Biotech


Project Concept:


The proposed research is a joint project of Clenergen Philippines Corporation,
Romblon State University wherein:


1.
Romblon University will be the host entity for the demonstration trials and will
be responsible for the administration of the project pursuant to an agreement
including administrative and logistic support.

2.
Growmore Biotech will be responsible for all the component of the project
pertaining to Bamboo.

3.
Clenergen Philippines Corporation to provide overall supervision of the project.

 
 
6

--------------------------------------------------------------------------------

 

Rationale:


Romblon is a missionary area of National Power Corporation. It is strategically
situated at the center of the Philippine Archipelago. It is composed of three
major islands namely Tablas, Sibuyan, and Romblon and seven minor and small
islands. It is surrounded by deep water and is bounded by the islands of Masbate
in the east, Mindoro in the west, Marinduque in the north and Panay in the
south. It is approximately 187 nautical miles and 169 air miles south of Manila.
The total land area of the province is approximately 1,355.9 sq. km.
representing 5.30 percent of the land are of region IV-B. Adpulos is located in
Tablas Island, municipality of San Andres.


Its topography is generally mountainous with about 40% of its land area having
slopes greater than 50%. Only 4% of the total land area has 3-8% gradients and
10% has 0-3% inclination.  It has narrow strips of coastal lowland, low hill and
plains typify the topography of some of the islands.


Romblon has a population of about 264,457 living in 135,509 ha or about 0.51 ha
per person (2000 Census). Fishing and farming are among the major occupations
making rice and fish as staple food. Ironically, 80% of vegetable consumption is
imported from Mindoro, Batangas, Manila and Panay Island.


Despite of its strategic location, Romblon is among ten poorest provinces along
with Sulu, Basilan, Tawi-Tawi in the country’s 78 provinces.


The Romblon State University (RSU) commits to take lead in the conduct of
competitive studies, progressive leadership, advanced education, technological
and professional instruction, research and extension, and training in areas of
specialization such as agriculture and fishery, science and biotechnology,
education, arts, and other relevant fields of study. It is the only higher
education institution in the province with expertise in research and
development.


Bamboo is one of the 16 priority species in the Philippines for development. It
grows favorably in well drained sandy-loam and clay-loam soil with ph 5.0 to
6.0. It is resilient in varying rainfall patterns and harsh weather conditions.
Bamboo grows in wide range of sites in tropical climatic condition within
temperature of 8.8-36 oc.  It is traditionally used as food, shelter, firewood
among others.


Bamboo is fast growing energy crop compared with local variety that produces
highest biomass of 40 to 50 tons per acre per year. It has only 12% moisture
after one week drying.  bamboo is tested as carbon neutral feedstock for biomass
gasifier. Matured culm has energy value of 4600 K.Cal./kg while the young culm
has 4000 K.Cal./kg. It is ecological to use young culm that has only 0.4% ash
content than matured culm with 4.0%.

 
7

--------------------------------------------------------------------------------

 


Objectives


1.
Develop in vitro protocol for the mass propagation of tissue cultured bamboo in
Adpudlos, Romblon, Philippines

2.
Identify the cultural management practices of tissue cultured bamboo

3.
Conduct training to enhance capability of farm technicians and farmers in
technical and productive plantation

4.
Establish data base of Agri-waste as Alternative Feedstock Materials  for
Biomass Gasifier



Expected Output/ Deliverables


 
1.
Developed protocol on  bamboo propagation in Adpulos, Romblon, Philippines

 
 
2.
Identified cultural management practices   of tissue cultured  bamboo

 
3.
Conducted training to enhance capability of farm technicians and farmers in
technical and productive plantation of bamboo

4.
Established data base of Agri-waste as Alternative Raw Materials  for Biomass
Gasifier feedstock



Potential Impact
 
1.
Improved knowledge on propagation of bamboo.

2.
Improved quality and production of bamboo in Romblon.

3.
Improved production, collection, and supply mechanism.

4.
Proved bamboo species has superior yield performance in local condition.

5.
Addressed market demands.

6.
Improved economic and financial status of local farmers.

7.
Improved land management and production system.

8.
Developed adaptation mechanisms to climate change.

9.
Liberate Romblon from among top poorest into progressive province in region IV.

10.
Sustained feedstock demand for gasification power plant.


 
8

--------------------------------------------------------------------------------

 
 
Users
1.
9 municipalities of Tablas Island

2.
1 biomass gasifier energy generator

3.
Bamboo handicraft & furniture makers

4.
100 bamboo farmers

5.
6.
Suppliers and Service providers

 
Set-up of the Demonstration Projects
The project shall have two (2) components as follows:


1.
Growmore protocol which will take into consideration the parameters defined by
Bureau of Plant Industry per its approval to import Bamboo dated October 5,
2010.  Ms. Selvanayaki of Growmore shall be primarily responsible for the
component.  Growmore shall subsequently define its own methodology, benchmark
and parameters and shall discuss the same with the Program Leader and Deputy
Program Leader for RSU for purposes of alignment.



2.
RSU Protocol which strictly adheres with the local pest practices as determined
by RSU, and



3.
RSU/Clenergen/Growmore Protocol which combines the RSU and Growmore
protocol.  The protocol to be adopted for this component shall take into
consideration the best judgment of the Project Leader.


 
9

--------------------------------------------------------------------------------

 


[ex10-18_chart1.jpg]

 
10

--------------------------------------------------------------------------------

 
 
RESEARCH FRAMEWORK


[ex10-18_chart2.jpg]

 
11

--------------------------------------------------------------------------------

 
 

SUMMARY:
ROMBLON STATE UNIVERSITY
Liwanag, Odiongan, Romblon


Program
ENERGY CROP for BIOMASS GASIFIER

Name of Project
: Acclimatization and Yield Performance of Bamboo and Melia dubia in the
Philippine



Location
: RSU – Agpudlos Campus, San Andres, Romblon

Duration
: December 2010 – September 2011



Item No.
   
Description
   
Qty
   
Unit/No. of
days
   
Unit Cost/Rate
   
Amount
 
1.0
 
Salaries & Honoraria
                     
Project Administrator
 
1
 
9 months
 
25,000 monthly
 
225,000
     
Admin. Assistant
 
1
 
9 months
 
12,000 monthly
 
108,000
                             
Sub-total
             
333,000
                         
2.0
 
Equipment/supplies
                     
Laptop – Acer
 
1
         
 40,000
     
Video cam
 
1
         
 40,000
     
Printer – Epson R230
 
1
     
7,000.00
 
 7,000
                             
Sub-total
             
87,000
                         
3.0
 
Individual Project Component Costing
                                             
Project  1
             
 494,200
                     
 
     
Project  2
             
 76,500
                     
 
     
Project  3
             
 76,500
                             
Project  4
             
 292,800
                             
Sub-total
             
 940,000
                         
TOTAL ESTIMATED PROJECT COST
  PHP
1,360,000
 

 
 
12

--------------------------------------------------------------------------------

 


ROMBLON STATE UNIVERSITY
Liwanag, Odiongan, Romblon


Project 1
: Adaptability Trial of  Bamboo and Melia dubia in  the Philippines.

Location
: RSU Main Campus Green House



Duration
: December 2010 – May 2011



Item No.
   
Description
   
Qty
   
Unit/No. of
days
   
Unit
Cost/Rate
   
Amount
 
1.0
 
Salary/Honoraria
                     
Nursery In-Charge
 
1
 
6 months
 
15,000.00
 
90,000.00
                             
Sub-total
             
90,000.00
                         
2.0
 
Nursery
                     
Rental for greenhouse
 
2
 
6 months
 
10,000.00
 
120,000.00
     
Water & Electricity
     
6 months
 
2000.00
 
12,000.00
                             
Sub total
             
132,000.00
                         
3.0
 
Propagation
                     
Planters Bag bamboo
 
5600
     
6.00
 
33,600.00
     
Planters Bag Melia dubia
 
5600
     
6.00
 
33,600.00
     
Media (garden soil)
 
112cu.m
     
1000.00
 
56,000.00
     
Potting & Setting
 
60
 
4 days
 
220/day
 
26,400.00
     
Biologicals
 
24
 
liters
 
1,000.00
 
23,000.00
     
Fertilizers (Inorganic)
 
30
 
bags
 
1,500.00
 
45,000.00
     
Fertilizer (Organic)
 
40
 
bags
 
500.00
 
20,000.00
     
Irrigation System
 
1
 
lot
 
30,000.00
 
30,000.00
                             
Sub total
             
267,200
                         
4.0
 
Utilities and Supplies
     
LS
     
5,000.00
                             
Sub-total
             
539,200
                         
TOTAL ESTIMATED STUDY COST
 
PHP
 494,200
 

 
 
13

--------------------------------------------------------------------------------

 


ROMBLON STATE UNIVERSITY
Liwanag, Odiongan, Romblon


Project  2
: Yield Performance of Bamboo and Melia dubia :

Location
: Experimental Site -  Agpudlos, San Andres, Romblon



Duration
: March 2011 – December  2011



Item No.
   
Description
   
Qty
   
Unit/No. of
days
   
Unit
Cost/Rate
   
Amount
 
1.0
 
Salary/Honoraria
                                             
Research Assistant
 
1
 
9 months
 
8,500.00
 
   76,500
                             
Total
              PhP.
76,500
 

 
 
14

--------------------------------------------------------------------------------

 


ROMBLON STATE UNIVERSITY
Liwanag, Odiongan, Romblon



Project   3
Yield Performance of Bamboo Intercropped with Cash crops



Location
: RSU Agpudlos Experimental Area



Duration
: March  2011 – December 2011



Item No.
   
Description
   
Qty
   
Unit/No. of
days
   
Unit
Cost/Rate
   
Amount
 
1.0
 
Salary/Honoraria
                                             
Research Assistant
 
     1
 
9 months
 
8,500.00
 
76,500
                             
Sub total
             
76,500
     
Farm Input  is part of  project 4
                 
TOTAL ESTIMATED STUDY COST
 
PHP
 76,500.00
 

 
 
15

--------------------------------------------------------------------------------

 


ROMBLON STATE UNIVERSITY
Liwanag, Odiongan, Romblon



Project 4
Data Base on Alternative Feedstock Materials for Biomass Gasifier.



Location
: Tablas Island, Romblon (7 municipalities/ 109 barangays)



Duration
:  6 months (January 2010 – July  2011)



Item No.
   
Description
   
Qty
   
Unit/No. of
days
   
Unit
Cost/Rate
   
Amount
 
1.0
 
Study Leader
 
1
 
6 months
 
8,500.00
 
51,000,00
                             
Enumerator’s honoraria:
                     
San Andres (13 brgys.)
 
2 pax
 
1.5 months
 
10,500.00
 
21,000.00
     
San Agustin (17Brgys.)
 
2 pax
 
1.5 months
 
10,500.00
 
21,000.00
     
Calatrava     ( 7Brgys.)
 
2
 
1.5 months
 
10,500.00
 
21,000.00
     
Odiongan-Ferrol (25 , 6 )
 
3
 
1.5 months
 
10,500.00
 
31,500.00
     
Looc  (12)
 
2
 
1.5 months
 
10,500.00
 
21,000.00
     
Alcantara- 12 /Sta.Maria  ( 6 )
 
2
 
1.5 months
 
10,500.00
 
21,000.00
     
Sta. Fe   (11 brgys.)
 
2
 
1.5 months
 
10,500.00
 
21,000.00
     
Total No. of Barangays. 109 (each enumerator has to spend 1 week per barangay)
                     
Sub-total
             
208,500.00
                         
2.0
 
Meals
 
15
 
1.5 months
 
3,000.00
 
45,000.00
     
Transportation Allowance
 
15
 
1.5 months
 
1,500.00
 
22,500.00
                         
3.0
 
Supplies & Utilities
         
15,000.00
     
Communication
     
6 months
 
300.00
 
1,800.00
                             
Sub-total
             
84.300.00
                         
TOTAL ESTIMATED STUDY COST
 
PHP
 292,800.00
 

 
 
16

--------------------------------------------------------------------------------

 

CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT



This Confidentiality and Non-Disclosure Agreement (“Agreement”) is made on 5th
December  2010 (“Effective Date”) between ROMBLON STATE UNIVERSITY and
individual/business with registered offices/address at Odiongan, Romblon (“THIRD
PARTY”) and Clenergen Corporation, a company registered under the laws of
Nevada, USA, with its registered office at Bath House, 8 Chapel Place, London
EC2A 3DQ, UK (“CC”).


WHEREAS:


A.
CC Intends to set up a Biomass based power plants using cultivated feedstock,
and licensed Agronomy and Gasification Technology.

B.
The parties wish to disclose certain proprietary and confidential information to
one another; and

C.
In consideration of the Business Opportunity, each party agrees that all
Confidential Information received by it from the other party shall be kept
confidential and shall be governed by the following terms and conditions.



I.
DEFINITIONS



 
1.
“Discloser” is the party disclosing the Confidential Information for the
Permitted Purpose;

 
2.
“Permitted Purpose” means the appraisal of the Business Opportunity with a view
to the parties taking advantage of such Business Opportunity in accordance with
the terms of a mutual agreement to be reached between them;

 
3.
“Confidential Information” means (i) any commercial, technical and other data,
information and interpretations made available by Discloser for the Permitted
Purpose, whether orally or in writing on whatsoever medium (ii) the fact that
discussions are taking place between the parties concerning a transaction
involving the Business Opportunity and (iii) the terms of this Agreement;

 
4.
“Recipient” is the party receiving the Confidential Information.



II.
CONFIDENTIALITY OBLIGATIONS



Recipient shall in all Circumstances:


 
a)
Use the Confidential Information for no purpose whatsoever other than the
Permitted Purpose;

 
b)
Disclose the Confidential Information only to its employees strictly on a
need-to-know basis.  Each employee to whom the Confidential Information is
disclosed shall be informed of the terms of this Agreement.  Recipient shall
ensure that each such employee is bound by a written agreement not to divulge
such Confidential Information with terms that protect the Discloser’s
Confidential Information in the same manner as the Recipient is bound herein;


 
17

--------------------------------------------------------------------------------

 

 
c)
Not disclose the Confidential Information to any third party without the prior
written consent of Discloser, and then only on a need to know basis, and if
requested by Discloser, subject to a confidentiality agreement signed by such
third party and Recipient and Discloser;

 
d)
Not make or have made copies of the Confidential Information in any medium
without the consent of the Discloser.

 
III.
EXCEPTIONS



The provisions of Clause II above shall not apply with respect to any
Confidential Information received which:


 
a)
Was already in Recipient’s possession prior to the date of disclosure by
Discloser; or

 
b)
Was developed independently by the Recipient without any reference to or use of
the Confidential Information; or

 
c)
Was in the public domain prior to date of this Agreement or subsequently enters
into the public domain otherwise than by breach of this Agreement by the
Recipient; or

 
d)
Is subsequently disclosed to the Recipient by a third party who does not have a
duty of confidentiality towards the Discloser; or

 
e)
Is approved for release upon the written permission of the Discloser; or

 
f)
Is required to be disclosed to (i) a government/judicial/quasi judicial body in
pursuance of an order; or (ii) is required by the lenders/insurance agency of
the Recipient in pursuance of any loan or insurance received/ made or to be
received/ made, as the case may be.  In such events, where possible, the
Recipient shall give adequate notice to the Discloser before making any
disclosure to that the Discloser may have adequate opportunity to respond prior
to such disclosures; as also make disclosure only to the extent as required.



IV.
NO GRANT OF PROPRIETARY RIGHTS OR LICENSE



The Confidential Information shall remain the exclusive property of the
Discloser at all times, even after the termination of this Agreement.  In
particular, and without limitation, it is agreed that no license is granted by
the Discloser nor any license acquired by the Recipient (by implication or
otherwise) for any purpose whatsoever hereunder.


V.
TERM



This Agreement shall terminate in two (2) years from the Effective Date of this
Agreement.  The Confidentiality Obligations under Clause II shall survive for a
period of two (2) years from the date of disclosure.


VI.
INJUNCTION



Parties acknowledge that the Confidential Information is valuable and unique and
that any unauthorized disclosure by the Recipient will result in irreparable
injury to the Discloser.  Parties agree that, in the event of a breach or
threatened breach of the terms of this Agreement, the Discloser shall be
entitled to an injunction in addition to and not in lieu of any other legal or
equitable relief including monetary damages.

 
18

--------------------------------------------------------------------------------

 


VII.
RETURN OF MATERIALS



All copies of Confidential Information available with Recipient in whatsoever
medium shall either be returned to the Discloser or destroyed without the option
of retrieval within five (5) days or a later date as otherwise indicated by the
Discloser upon the earlier to occur of the following:


 
a)
The Recipient be found to be in breach of Clause II of this Agreement; or

 
b)
The expiry of this Agreement; or

 
c)
The Discloser’s written request for return or destruction of the Confidential
Information.



VIII.
MISCELLANEOUS



 
1.
No waiver by the Discloser of any breach by the Recipient shall operate as a
waiver of any subsequent or continuing breach thereof.  This Agreement sets for
the entire agreement and understanding between the parties and supersedes all
prior oral and written understandings representations and discussions between
them respecting it subject matter, save that nothing in this Agreement shall
prejudice the statutory and common law rights of either party in relation to
Confidential Information.  This Agreement may not be modified or amended except
in writing signed by a duly authorized representative of each party.  If any
provision of this Agreement shall be held invalid of unenforceable, the
remainder of this Agreement shall nevertheless remain in full force and
effect.  This Agreement is executed in duplicate and each copy is treated as
original for all legal purposes.  This Agreement shall be effective as of the
date first above written when signed by both parties hereto.

 
2.
For the avoidance of doubt, it is clarified that:

 
a.
The terms of this Agreement are confidential; and

 
b.
In the event both the parties enter into further agreements related to the
Business Opportunity, this Agreement shall continue to be binding on the parties
with regards to any Confidential Information exchanged by the parties hereto;
and

 
c.
The recitals given hereinabove form an integral part of this Agreement.



IX.
GOVERNING LAWS



This Agreement shall be governed by and construed according to the laws of
Nevada, USA.  This Agreement shall be subject to the exclusive jurisdiction of
the Courts of Nevada, USA.


IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the day and date mentioned
hereinabove.


For ROMBLON STATE UNIVERSITY
For   CLENERGEN CORPORATION
 
Signature: ____________________________
Name:   Jeter S. Sespene
Title:   President
Date:    5th December 2010

 
Signature:  _________________________
Name:    ___________________________
Title:    ____________________________
Date:  5th December 2010

 
 
19

--------------------------------------------------------------------------------

 